DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on 28 March 2022 is acknowledged.  The traversal is on the ground(s) that a thorough search for the subject matter of claims 1-16 would encompass a search for the subject matter of claims 17-19.  This is not found persuasive because claims 17-19 are directed to a method of fabricating a prosthesis. The recited method steps are narrower than the device which they create, and a search for the device would not necessarily encompass methods of creating such a device. 
In response to Applicant’s non-election of a Species, Examiner has reconsidered the species election and the election requirement between Species A, B, and C is hereby withdrawn.
The remaining requirement is still deemed proper and is therefore made FINAL.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 March 2022.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sandwick et al. (US 2021/0038346) in view of Li et al. (US 10,959,810)
As to claim 1, Sandwick teaches an additively manufactured dental device (Abstract: “The dental appliance can be formed by an additive manufacturing process such as 3D printing.”) for use in fabricating a dental prosthesis, the additively manufactured dental device comprising: (a) a denture base ([0055]: “A dental flipper is a removable partial denture or dental appliance that dentists or oral surgeons may use as a replacement if a patient has one or more missing teeth.”) that includes a dental arch form having: i. a buccal-facing side (as illustrated in Fig 9 (not labeled)); ii. a lingual-facing side (lingual portion 12); and a plurality of tooth sockets (teeth 62 are shown to fit into sockets created by the flipper and acrylic material 54), wherein the plurality of tooth sockets are disposed along the dental arch form between the buccal-facing side and lingual-facing side (see Fig 9); and (b) at least one removable bracing body (see [0045] and Figs 3, 4, 5 showing wires 40a, 40b, 40c), wherein the at least one removable bracing body is joined to the denture base at a plurality of locations (as illustrated in Fig 3 for example), such that the at least one removable bracing body includes: i. at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to an anterior tooth socket within an anterior portion of the dental arch form (in Fig 3, the top-most portion of wire 40 b); ii. at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to a molar tooth socket within a left posterior portion of the dental arch form (the left-most side of wire 40a); and III. at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to a molar tooth socket within a right posterior portion of the dental arch form (the right-most side of wire 40a).
Sandwick does not teach: wherein the denture base and the at least one removable bracing body both include a photopolymerized polymeric composition. Rather, Sandwick teaches the flipper is made of additively manufactured metal having acrylic portions 54. However, in the field of additively manufacturing dental devices, it was widely known and practiced to swap the additive manufacture of metal materials for the additive manufacture of polymeric materials. See Li Col 4 lines 5-8: “The materials and structures as disclosed herein can be combined in many ways. The appliance may comprise sintered material such as a sintered metal and a sintered plastic material, for example, and combinations thereof.” Moreover, Li teaches Col 9 lines 4-12: the direct fabrication of dental appliances by “vat photopolymerization, material jetting, binder jetting, material extrusion, powder bed fusion, sheet lamination, or directed energy deposition.”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the dental base and the at least one removable bracing body of Sandwick both include a photopolymerized polymeric composition. Such a person would have been motivated to do so, with a reasonable expectation of success, because it was well known in the art for photopolymerized polymeric compositions to be used in dental devices. See MPEP § 2143 which describes the use of known technique to improve similar devices in the same way. In this case, the use of photopolymerized polymeric composition would have improved upon the metal device of Sandwick by being cheaper and easier to manufacture.
As to claim 2, Sandwick in view of Li teaches the dental device according to claim 1, wherein the at least one removable bracing body further comprises at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to a premolar tooth socket within the left posterior portion of the dental arch form, and at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to a premolar tooth socket within the right posterior portion of the dental arch form (see Sandwick Fig 3, wire 40c is fixed to the left and right pre-molar tooth socket portions).
As to claim 3, Sandwick in view of Li teaches the dental device according to claim 1, but does not teach each fixed juncture with the lingual-facing side of the dental arch form is located at least about 1 mm, and no more than about 4 mm, below the margin of the tooth socket that the fixed juncture is proximate to along the lingual-facing side. However, Sandwick teaches the lingual portion itself has a thickness of about 1 millimeter thick, which is in the same scale as the present invention. When the wires 40 are placed on top of the lingual portion 12 as illustrated, this clearly indicates the entire thickness of the lingual portion separates the fixed juncture from the margin of the tooth socket. Applicant has not disclosed that placing the fixed juncture from 1 to 4 mm below the margin of the tooth socket solves any stated problem or is for any particular purpose above the strengthening of the joint, which is also a goal of Sandwick. Moreover, it appears that the dental device of Sandwick, or applicant’s invention, would perform equally well with junction at any reasonable distance below the margin of the tooth socket.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Sandwick such that the fixed juncture is located from 1mm to 4mm below the margin of the tooth socket because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Sandwick.
As to claim 4, Sandwick in view of Li teaches the dental device of claim 1, but does not teach each fixed juncture with the lingual- facing side of the dental arch form includes a cross-sectional area of at least about 0.8 mm2 and no more than about 25 mm2. However, Sandwick teaches the lingual portion itself has a thickness of about 1 millimeter thick, which is in the same scale as the present invention. Applicant has not disclosed the cross-sectional area of the fixed juncture being from 0.8 mm2 to about 25 mm2 solves any stated problem or is for any particular purpose above the strengthening of the joint, which is also a goal of Sandwick. Moreover, it appears that the dental device of Sandwick, or applicant’s invention, would perform equally well with junction of any reasonable cross-sectional area.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Sandwick such that the cross-sectional area of the fixed juncture is from 0.8 mm2 to about 25 mm2 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Sandwick.
As to claim 5, Sandwick teaches an additively manufactured dental device (Abstract: “The dental appliance can be formed by an additive manufacturing process such as 3D printing.”) for use in fabricating a dental prosthesis, the additively manufactured dental device comprising: (a) a denture base ([0055]: “A dental flipper is a removable partial denture or dental appliance that dentists or oral surgeons may use as a replacement if a patient has one or more missing teeth.”) that includes a dental arch form having: i. a buccal-facing side (as illustrated in Fig 9 (not labeled)); ii. a lingual-facing side (lingual portion 12); and iii. a plurality of tooth sockets (teeth 62 are shown to fit into sockets created by the flipper and acrylic material 54), wherein the plurality of tooth sockets are disposed along the dental arch form between the buccal-facing side and lingual-facing side (see Fig 9); and (b) at least one removable bracing body (see [0045] and Figs 3, 4, 5 showing wires 40a, 40b, 40c), wherein the at least one removable bracing body is joined to the denture base at a plurality of locations (as illustrated in Fig 3 for example), such that the at least one removable bracing body includes: i. at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to a molar tooth socket within a left posterior portion of the dental arch form (left side of wire 40a); ii. at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to a molar tooth socket within a right posterior portion of the dental arch form (right side of wire 40a); iii. at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to a premolar tooth socket within the left posterior portion of the dental arch form (left side of wire 40c); and iv. at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to a premolar tooth socket within the right posterior portion of the dental arch form (right side of wire 40c).
Sandwick does not teach: wherein the denture base and the at least one removable bracing body both include a photopolymerized polymeric composition. Rather, Sandwick teaches the flipper is made of additively manufactured metal having acrylic portions 54. However, in the field of additively manufacturing dental devices, it was widely known and practiced to swap the additive manufacture of metal materials for the additive manufacture of polymeric materials. See Li Col 4 lines 5-8: “The materials and structures as disclosed herein can be combined in many ways. The appliance may comprise sintered material such as a sintered metal and a sintered plastic material, for example, and combinations thereof.” Moreover, Li teaches Col 9 lines 4-12: the direct fabrication of dental appliances by “vat photopolymerization, material jetting, binder jetting, material extrusion, powder bed fusion, sheet lamination, or directed energy deposition.”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the dental base and the at least one removable bracing body of Sandwick both include a photopolymerized polymeric composition. Such a person would have been motivated to do so, with a reasonable expectation of success, because it was well known in the art for photopolymerized polymeric compositions to be used in dental devices. See MPEP § 2143 which describes the use of known technique to improve similar devices in the same way. In this case, the use of photopolymerized polymeric composition would have improved upon the metal device of Sandwick by being cheaper and easier to manufacture.
As to claim 6, Sandwick in view of Li teaches the dental device of claim 5, but does not teach each fixed juncture with the lingual- facing side of the dental arch form comprises a cross-sectional area of at least about 0.8 mm2 and no more than about 25 mm2. However, Sandwick teaches the lingual portion itself has a thickness of about 1 millimeter thick, which is in the same scale as the present invention. Applicant has not disclosed the cross-sectional area of the fixed juncture being from 0.8 mm2 to about 25 mm2 solves any stated problem or is for any particular purpose above the strengthening of the joint, which is also a goal of Sandwick. Moreover, it appears that the dental device of Sandwick, or applicant’s invention, would perform equally well with junction of any reasonable cross-sectional area.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Sandwick such that the cross-sectional area of the fixed juncture is from 0.8 mm2 to about 25 mm2 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Sandwick.
As to claim 7, Sandwick teaches an additively manufactured dental device (Abstract: “The dental appliance can be formed by an additive manufacturing process such as 3D printing.”)  for use in fabricating a dental prosthesis, the additively manufactured dental device comprising: (a) a denture base  comprised of a dental arch form ([0055]: “A dental flipper is a removable partial denture or dental appliance that dentists or oral surgeons may use as a replacement if a patient has one or more missing teeth.”) having: a buccal-facing side (as illustrated in Fig 9 (not labeled)); a lingual-facing side (lingual portion 12); and a plurality of tooth sockets (teeth 62 are shown to fit into sockets created by the flipper and acrylic material 54), wherein the plurality of tooth sockets are disposed along the dental arch form between the buccal-facing side and lingual-facing side (see Fig 9); (b) a first removable bracing body (see [0045] and Figs 3, 4, 5 showing wires 40a), wherein the first removable bracing body is joined to the denture base at two or more locations (as illustrated in Fig 3 for example), such that the first removable bracing body includes: at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to a molar tooth socket within a left posterior portion of the dental arch form (left side of wire 40a); and at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to a molar tooth socket within a right posterior portion of the dental arch form (right side of wire 40a); and (c) a second removable bracing body (wire 40c), wherein the second removable bracing body is joined to the denture base at two or more locations, such that the second removable bracing body comprises: at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to a premolar tooth socket within the left posterior portion of the dental arch form (left side of wire 40c); and at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to a premolar tooth socket within the right posterior portion of the dental arch form; wherein the first removable bracing body is not joined to the second removable bracing body (right side of wire 40c).
Sandwick does not teach: wherein the denture base and each removable bracing body include a photopolymerized polymeric composition. Rather, Sandwick teaches the flipper is made of additively manufactured metal having acrylic portions 54. However, in the field of additively manufacturing dental devices, it was widely known and practiced to swap the additive manufacture of metal materials for the additive manufacture of polymeric materials. See Li Col 4 lines 5-8: “The materials and structures as disclosed herein can be combined in many ways. The appliance may comprise sintered material such as a sintered metal and a sintered plastic material, for example, and combinations thereof.” Moreover, Li teaches Col 9 lines 4-12: the direct fabrication of dental appliances by “vat photopolymerization, material jetting, binder jetting, material extrusion, powder bed fusion, sheet lamination, or directed energy deposition.”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the dental base and the at least one removable bracing body of Sandwick both include a photopolymerized polymeric composition. Such a person would have been motivated to do so, with a reasonable expectation of success, because it was well known in the art for photopolymerized polymeric compositions to be used in dental devices. See MPEP § 2143 which describes the use of known technique to improve similar devices in the same way. In this case, the use of photopolymerized polymeric composition would have improved upon the metal device of Sandwick by being cheaper and easier to manufacture.
As to claim 8, Sandwick in view of Li teaches the dental device of claim 7, but does not teach each fixed juncture with the lingual- facing side of the dental arch form comprises a cross-sectional area of at least about 0.8 mm2 and no more than about 25 mm2. However, Sandwick teaches the lingual portion itself has a thickness of about 1 millimeter thick, which is in the same scale as the present invention. Applicant has not disclosed the cross-sectional area of the fixed juncture being from 0.8 mm2 to about 25 mm2 solves any stated problem or is for any particular purpose above the strengthening of the joint, which is also a goal of Sandwick. Moreover, it appears that the dental device of Sandwick, or applicant’s invention, would perform equally well with junction of any reasonable cross-sectional area.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Sandwick such that the cross-sectional area of the fixed juncture is from 0.8 mm2 to about 25 mm2 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Sandwick.
As to claim 9, Sandwick teaches an additively manufactured dental device (Abstract: “The dental appliance can be formed by an additive manufacturing process such as 3D printing.”)  for use in fabricating a dental prosthesis, the additively manufactured dental device comprising: (a) a maxillary denture base that includes a dental arch form ([0055]: “A dental flipper is a removable partial denture or dental appliance that dentists or oral surgeons may use as a replacement if a patient has one or more missing teeth.”)  having: i. a buccal-facing side (as illustrated in Fig 9 (not labeled)); a lingual-facing side (lingual portion 12); iii. a plurality of tooth sockets (teeth 62 are shown to fit into sockets created by the flipper and acrylic material 54), wherein the plurality of tooth sockets are disposed along the dental arch form between the buccal-facing side and lingual-facing side (see Fig 9); and iv. a palatal vault portion, wherein the palatal vault portion is integrally formed with and extended across the lingual-facing side of the dental arch form (see Fig 1 at 18, for example); and (b) at least one removable bracing body (see [0045] and Figs 3, 4, 5 showing wires 40a, 40b, 40c), wherein the at least one removable bracing body is joined to the maxillary denture base at a plurality of locations (as illustrated in Fig 3 for example), such that the at least one removable bracing body includes: i. at least one fixed juncture with the lingual-facing side of the palatal vault portion (the top of wire 40b); ii. at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to a molar tooth socket within a left posterior portion of the dental arch form (left side of wire 40a); and iii. at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to a molar tooth socket within a right posterior portion of the dental arch form (right side of wire 40a).
Sandwick does not teach: wherein the denture base and the at least one removable bracing body both include a photopolymerized polymeric composition. Rather, Sandwick teaches the flipper is made of additively manufactured metal having acrylic portions 54. However, in the field of additively manufacturing dental devices, it was widely known and practiced to swap the additive manufacture of metal materials for the additive manufacture of polymeric materials. See Li Col 4 lines 5-8: “The materials and structures as disclosed herein can be combined in many ways. The appliance may comprise sintered material such as a sintered metal and a sintered plastic material, for example, and combinations thereof.” Moreover, Li teaches Col 9 lines 4-12: the direct fabrication of dental appliances by “vat photopolymerization, material jetting, binder jetting, material extrusion, powder bed fusion, sheet lamination, or directed energy deposition.”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the dental base and the at least one removable bracing body of Sandwick both include a photopolymerized polymeric composition. Such a person would have been motivated to do so, with a reasonable expectation of success, because it was well known in the art for photopolymerized polymeric compositions to be used in dental devices. See MPEP § 2143 which describes the use of known technique to improve similar devices in the same way. In this case, the use of photopolymerized polymeric composition would have improved upon the metal device of Sandwick by being cheaper and easier to manufacture.
As to claim 10, Sandwick in view of Li teaches the dental device according to claim 9, wherein at least one fixed juncture with the lingual-facing side of the palatal vault portion is positioned substantially at the median line of the dental arch form (as shown for example at Fig 3, see wire 40b).
As to claim 11, Sandwick in view of Li teaches the dental device according to claim 9, wherein two or more fixed junctures with the lingual-facing side of the palatal vault portion are positioned substantially equidistant to the median line of the dental arch form (as shown for example at Fig 3.).
As to claim 12, Sandwick in view of Li teaches the dental device according to claim 9, wherein the at least one removable bracing body further comprises at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to a premolar tooth socket within the left posterior portion of the dental arch form (left-side of wire 40c), and at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to a premolar tooth socket within the right posterior portion of the dental arch form (right side of wire 40c).
As to claim 13, Sandwick in view of Li teaches the dental device according to claim 9, wherein the at least one removable bracing body further comprises at least one fixed juncture with the lingual-facing side of the dental arch form, proximate to an anterior tooth socket within an anterior portion of the dental arch form (see Fig 3. Top most portion of wire 40b).
As to claims 14, 15, and 16, Sandwick in view of Li teaches the dental device of claims 9, 12, and 13 respectively, but does not teach each fixed juncture with the lingual- facing side of the dental arch form comprises a cross-sectional area of at least about 0.8 mm2 and no more than about 25 mm2. However, Sandwick teaches the lingual portion itself has a thickness of about 1 millimeter thick, which is in the same scale as the present invention. Applicant has not disclosed the cross-sectional area of the fixed juncture being from 0.8 mm2 to about 25 mm2 solves any stated problem or is for any particular purpose above the strengthening of the joint, which is also a goal of Sandwick. Moreover, it appears that the dental device of Sandwick, or applicant’s invention, would perform equally well with junction of any reasonable cross-sectional area.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Sandwick such that the cross-sectional area of the fixed juncture is from 0.8 mm2 to about 25 mm2 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Sandwick.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        6 May 2022